In an action by plaintiff Marie Pagano to recover damages for personal injuries, allegedly sustained as the result of the collapse of a chair in respondent’s restaurant, and by her husband for expenses and loss of services, plaintiffs appeal from a judgment in favor of respondent entered on the verdict of a jury and, from the denial of their oral motion to set aside the verdict and for a new trial. Judgment unanimously affirmed, with costs. Appeal from the denial of the motion, entered in the clerk’s minutes, dismissed, without costs. No appeal lies from a denial of a *902motion for a new trial entered in the clerk’s minutes. (Arnold v. Tates, 253 App. Div. 840; Bomnski v. Bom, Inc., 261 App. Div. 1090.) The verdict was not against the weight of the evidence. There was no error in the charge or in the refusal to charge as requested by appellants. Therefore, the motion to set aside the verdict was properly denied. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.